                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MWAMBA M. RUFFIN, #B72799,                         )
                                                       )
                  Plaintiff,                           )
                                                       )
    vs.                                                )           Case No. 19-cv-00896-SMY
                                                       )
    WEXFORD HEALTH SOURCES, INC.,                      )
    JOHN BALDWIN,                                      )
    FAIYAZ AHMED,                                      )
    DR. RITZ,                                          )
    VIPIN K. SHAH,                                     )
    LORIE CUNNINGHAM,                                  )
    NURSE BROOKS,                                      )
    HALEY BASNETT,                                     )
    and L. TROTTER,                                    )
                                                       )
                  Defendants.                          )

                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Mwamba Ruffin, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) currently incarcerated at Big Muddy River Correctional Center (“Big

Muddy”), brings this civil rights action pursuant to 42 U.S.C. § 1983 for alleged deprivations of

his federal and state law rights at Lawrence Correctional Center (“Lawrence”). (Doc. 1). He

claims Defendants denied him treatment for his depression, left shoulder mass, and hearing loss.

(Id. at pp. 1-72). He seeks money damages and injunctive relief. 1 (Id. at pp. 1, 7).




1
  Plaintiff includes an unspecified request for “Rule 65” relief in the opening paragraph of the Complaint
and does not mention it anywhere else. He also transferred from Lawrence soon after filing this action,
likely rendering his request for interim relief moot. Plaintiff’s request for Rule 65 relief will be dismissed
without prejudice. However, if he requires relief during the pending action, Plaintiff may file a motion and
affidavit indicating exactly what relief he seeks and the facts that support his request.
                                                      1
         This case is before the Court for preliminary review of the Complaint pursuant to 28 U.S.C.

§ 1915A. However, before the Court can screen this case, it is necessary to first consider whether

any claims are improperly joined in this action. George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007).

                                          The Complaint

         Plaintiff makes the following allegations in the Complaint: Plaintiff has been denied mental

health treatment for depression by Defendants Trotter, Basnett, Brooks, Wexford, and Baldwin

since June 2017. (Doc. 1, pp. 3-4, 6, 29-34, 40-43). Plaintiff has also been denied surgery and

medical care for a painful left shoulder mass and infection by Defendants Ahmed, Shah, Ritz,

Wexford, and Baldwin since 2016 (Id. at pp. 5-7, 15-22, 25-28, 44-71) and has been denied a

hearing examination and hearing aids by Defendant Cunningham. (Id. at pp. 6-7, 35-39).

                                               Claims

         Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

         Count 1: Eighth Amendment claim against Defendants Trotter, Basnett, Brooks,
                  Wexford, and Baldwin for their deliberate indifference to Plaintiff’s mental
                  health needs at Lawrence. (Doc. 1, pp. 3-4, 6, 29-34, 40-43).

         Count 2: Illinois medical negligence claim against Defendants Trotter, Basnett, Brooks,
                  Wexford, and Baldwin for delaying or denying Plaintiff access to mental health
                  treatment at Lawrence. (Doc. 1, pp. 3-4, 6, 29-34, 40-43).

         Count 3: Eighth Amendment claim against Defendants Ahmed, Ritz, Shah, Wexford,
                  and Baldwin for their deliberate indifference to Plaintiff’s painful left shoulder
                  mass and infection at Lawrence. (Doc. 1, pp. 5-7, 15-22, 25-28, 44-71).

         Count 4: Illinois medical negligence claim against Defendants Ahmed, Ritz, Shah,
                  Wexford, and Baldwin for delaying or denying Plaintiff medical care and
                  surgery for a painful left shoulder lipoma and infection at Lawrence. (Doc. 1,
                  pp. 5-7, 15-22, 25-28, 44-71).




                                                  2
       Count 5: Eighth Amendment claim against Defendant Cunningham for delaying or
                denying Plaintiff’s request for a hearing test and hearing aids at Lawrence.
                (Doc. 1, pp. 6-7, 35-39).

       Count 6: Illinois medical negligence claim against Defendant Cunningham for delaying
                or denying Plaintiff’s request for a hearing test and hearing aids at Lawrence.
                (Doc. 1, pp. 6-7, 35-39).

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court.

                                             Severance

       Plaintiff’s claims are improperly joined in a single action because they fall into three

distinct groups: (1) COUNTS 1 and 2 against Defendants Trotter, Basnett, Brooks, Wexford, and

Baldwin for denying Plaintiff mental health treatment for his depression at Lawrence; (2)

COUNTS 3 and 4 against Defendants Ahmed, Ritz, Shah, Wexford, and Baldwin for denying

Plaintiff medical care for his left shoulder mass and infection at Lawrence; and (3) COUNTS 5

and 6 against Defendant Cunningham for denying Plaintiff a hearing test and hearing aids at

Lawrence. These claims involve different defendants, separate transactions or occurrences, and

no common questions of fact.

       The only exception is that Counts 1 - 4 share two common defendants: Wexford and John

Baldwin. However, Plaintiff cannot proceed with Counts 1 and 2 against Wexford and Baldwin 2

because he relies entirely on conclusory assertions and allegations against them. As such, the

factual support for these claims is lacking. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). Additionally, merely invoking the name of a potential defendant in the case caption is not

sufficient to state a claim against that individual. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.




2
 Whether these defendants are properly named in connection with Counts 3 and 4 remains to be seen and
exceeds the scope of this Order.
                                                  3
1998). Finally, a plaintiff cannot pursue a constitutional claim against a defendant based solely

upon his or her supervisory role because the doctrine of respondeat superior does not apply to §

1983 actions. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill.

State Police, 251 F.3d 612, 651 (7th Cir. 2001)) (Section 1983 liability requires personal

responsibility for the deprivation of a constitutional right.). Accordingly, Counts 1 and 2 will be

dismissed without prejudice against Wexford and Baldwin who are mentioned only in passing

likely because of their supervisory roles at the prison.

       The Court will exercise its discretion and sever Counts 3 and 4 against Defendants Ahmed,

Ritz, Shah, Wexford, and Baldwin and Counts 5 and 6 against Defendant Cunningham into two

additional suits with newly-assigned case numbers. FED. R. CIV. P. 18, 20, and 21; Owens v.

Godinez, 860 F.3d 434, 436 (7th Cir. 2017); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011);

George, 507 F.3d at 607. Thus, Counts 3, 4, 5, and 6 will be screened pursuant to § 1915A in each

newly-severed case if Plaintiff chooses to proceed with his claims therein. The only claims that

remain in this case are Counts 1 and 2, and the Court will enter a separate screening order for these

claims pursuant to 28 U.S.C. § 1915A.

                                            Disposition

       IT IS ORDERED that Plaintiff’s request for preliminary injunctive relief (“Rule 65”

relief) in the opening paragraph of the Complaint is DENIED without prejudice.

       IT IS ORDERED that COUNTS 3 and 4 against Defendants AHMED, RITZ, SHAH,

WEXFORD, and BALDWIN are SEVERED into a new case, which shall be captioned:

MWAMBA RUFFIN, Plaintiff vs. FAIYAZ AHMED, DR. RITZ, VIPIN K. SHAH, L.

WEXFORD HEALTH SOURCES, INC., and JOHN BALDWIN, Defendants.




                                                  4
       IT IS ORDERED that COUNTS 5 and 6 against Defendant LORIE CUNNINGHAM

are SEVERED into a new case, which shall be captioned: MWAMBA RUFFIN, Plaintiff vs.

LORIE CUNNINGHAM, Defendant.

       In each newly-severed case, the Clerk is DIRECTED to file the following documents:

       1) The Complaint (Doc. 1);
       2) Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 2);
       3) Plaintiff’s Motion for Recruitment of Counsel (Doc. 3);
       4) This Memorandum and Order Severing Case.

       IT IS ORDERED that COUNTS 1 and 2 against JOHN BALDWIN and WEXFORD

HEALTH SOURCES, INC. are DIMISSED without prejudice from this action because the

Complaint fails to state a claim for relief against them.

       The Clerk of Court is DIRECTED to TERMINATE Defendants FAIYAZ AHMED,

DR. RITZ, VIPIN K. SHAH, LORIE CUNNINGHAM, WEXFORD HEALTH SOURCES,

INC., and JOHN BALDWIN as parties to this action in CM/ECF.

       IT IS FURTHER ORDERED that the only claims remaining in this action are

COUNTS 1 and 2 against Defendants TROTTER, BASNETT, and BROOKS. The Clerk of

Court is DIRECTED to re-caption this case: MWAMBA RUFFIN, Plaintiff vs. L. TROTTER,

HALEY BASNETT, and NURSE BROOKS, Defendants.

       No service will be ordered on the defendants until the Section 1915A review is completed

in each case.

       IT IS SO ORDERED.

       DATED: 11/18/2019
                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge



                                                  5
